White, J.
The principal point relied upon by appellant in this case is that the word gelding in the indictment is spelled with an “ i,” instead of an “ e,” which makes the animal stolen a gilding, instead of a gelding; and it is contended that there is no such offense known to the laws of" this state as theft of a gilding. A reference to Mr. Webster’s Unabridged Dictionary shows the noun gelding, as. used in our language, to be synonymous with the word gilding as used in the Danish language, and, in all probability, its meaning was derived from that word, which signifies a castrated animal, rather than from the word gelding, which is of Icelandish origin; and means castration.
The judge presiding in the lower court, modifying the-defendant’s bill of exceptions" with reference to this matter, says : “ The indictment showed a dot over the second letter-in the word ‘ gelding,’ but it did not appear whether it was placed there by accident, or intentionally, or whether it was a mere blot.” We think there can be no mistake- as to-what the grand jury meant when they .said that a gilding of" a bay color was stolen, and we scarcely think the defendant could have.been misled as to what he was called upon to-answer. Bad spelling does not vitiate an indictment, even if the grand, jury had spelled gelding with an “ i.” The State v. Earp, 41 Texas, 487.
The other objections complained of are on a par with the-one that we have already noticed, and may be characterized, as hypercritical. We see no error in the conduct of the-trial in the lower court, and, the evidence being entirely sufficient to warrant the verdict and judgment, the same are-in all things affirmed.

Affirmed.